MEMORANDUM**
Jose Gregorio Lira, proceeding pro se, petitions for review of the Board of Immigration Appeals’ (“BIA”) April 12, 2004, denial of his motion to alternatively reopen or reconsider the BIA’s decision affirming an immigration judge’s denial of his cancellation of removal application. We lack jurisdiction to consider Lira’s contentions because they pertain solely to the BIA’s denial of his cancellation of removal application, for which he did not file a separate petition for review. See 8 U.S.C. § 1252(b)(1); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996). Lira has waived any contentions regarding the BIA’s denial of his motion to reopen or reconsider by failing to raise them in his brief. See Cedano-Viera v. Ashcroft, 324 F.3d 1062, 1066 n. 5 (9th Cir.2003).
PETITION DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.